Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Kim (US Pat # 7,465,904) teaches a heated hair tool having opposing arms, where each arm carries an outlet to apply product to a user’s hair held therebetween, where such outlets are steam outlets.
Kim does not teach providing an application element for providing liquid product to the hair, in an offset location in a direction of use of the hair tool. 
Although Yde (US Pub # 2009/0019719) teaches a hair tool where two distinct liquid products can be applied, this is achieved by providing opposing absorbent elements on either side of a single arm. Yde does not teach providing a steam outlet on an opposing arm from its application means, where the steam outlet is offset in a lateral direction of use from the application means.
Steam dispensing elements are known for use in heated hair tools, and multiple products can be applied via a hair tool. However, none of the prior art teach or suggest providing steam and liquid product from opposing surfaces, with each arm dispensing either steam or liquid product, but not both. That is, the prior art does not teach or suggest providing a heated hair tool having opposing arms, with one arm carrying a steam outlet for contacting the hair, for only applying water, and the other arm carrying a porous applicator for contacting the hair and applying a liquid product to the hair, in an offset manner from the steam as the hair is drawn through the device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772